 

PROMISSORY NOTE

 

Borrower:    GB Sciences, Inc.

3550 W. Teco Ave.
Las Vegas, NV 89118

 

Lender:     John B. Davis

2644 Fairway Drive

Baton Rouge, LA 70809

 

Principal Amount:     $151,923.07

 

Effective Date:     November 15, 2019

 

 

1.

For value received, the Borrower promises to pay the Lender at the address
identified above or as may be provided in writing to the Borrower, the principal
sum of $151,923.07.

 

 

2.

This Note shall be repaid in installments as follows:

 

 

●

$51,923.07 on or before December 12, 2019; and

 

 

●

$100,000.00 on or before five business days after the first cash payment in
excess of $100,000.00 that Borrower receives from Wellcana Plus, LLC, per the
promissory note between Borrower and Wellcana Plus, LLC, dated on or about
November 15, 2019. Borrower agrees to permit Wellcana Plus, LLC, or its
designee, to deduct $100,000.00 from the first cash payment identified above and
pay that amount directly to Lender.

 

 

3.

Should Borrower default on the December 12, 2019 installment, Borrower shall be
liable to Lender either for ninety days wages at Lender’s daily rate of pay
($37,500.00), or else for full wages per day ($416.66) from December 12, 2019,
until Borrower shall pay or tender the December 12, 2019 installment, whichever
is the lesser amount of this penalty.

 

 

4.

Should Borrower default on full and final payment of the outstanding balance of
$100,000.00, a 10% penalty shall be applied to the outstanding balance.

 

 

5.

All costs, expenses and expenditures including, and without limitation, the
complete legal costs incurred by the Lender in enforcing this Note as a result
of any default of the Borrower, will be added to the principal then outstanding
and will immediately be paid by the Borrower.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

6.

If any term, covenant, condition or provision of this Note is held by a court of
competent jurisdiction to be invalid, void or unenforceable, it is the parties’
intent that such provision be reduced in scope by the court only to the extent
deemed necessary by that court to render the provision reasonable and
enforceable and the remainder of the provisions of this Note will in no way be
affected, impaired or invalidated as a result.

 

 

7.

This Note will be construed in accordance with the laws of the State of
Louisiana.

 

 

8.

This Note will inure to the benefit of and be binding upon the respective heirs,
executors, administrators, successors and assigns of the Borrower and the
Lender.

 

 

9.

Except for a suit to enforce the Borrower’s promises and obligations contained
in this Note, in consideration of Borrower issuing this Note, Lender further
agrees, promises and covenants that neither he, nor any person, organization, or
any other entity acting on his behalf (the “Lender Parties”), will file, charge,
claim, sue or cause or permit to be filed, charged or claimed, any action for
damages or other relief (including injunctive, declaratory, monetary relief or
other) against Borrower or any of its subsidiaries, contractors, advisors,
officers, directors, employees or shareholders (the “Borrower Parties”),
involving any matter, cause or thing whatsoever, occurring in the past up to the
effective date of this Note or involving any continuing effects of actions or
practices which arose prior to the effective date of this Note or the
termination or resignation of the Lender’s employment (the “Prior Obligations”),
and the Lender Parties hereby release and discharge the Borrower Parties from
the Prior Obligations, if any.

 

 

0.

Lender and Borrower hereby waive the right to any jury trial in any action,
proceeding, or counterclaim brought by either Lender or Borrower against the
other.

 

IN WITNESS WHEREOF, this Note has been agreed upon, executed and delivered on
the date specified above by the Lender and the duly authorized representative of
the Borrower.

 

Borrower:

 

GB Sciences, Inc.

 

By: /s/ John Poss

 

CEO and Chairman

 

 

Lender:

 

John B. Davis

 

By: /s/ John B. Davis

 

 

 